Citation Nr: 1450653	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a genitourinary disability.  

3.  Entitlement to a compensable rating for post-operative residuals of a cyst removal of the right thumb.  

4.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease with chondromalacia patella of the right knee.  

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease with chondromalacia patella of the left knee.  

7.  Entitlement to service connection for a right hip disability. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966, and from June 1968 to July 1984.  It is noted that the Veteran clarified at his hearing before the Board that he had continually extended his military service from 1968-1984 without any breaks in service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

In a decision promulgated in November 2012, the Board denied service connection for left and right shoulder disabilities.  The issues of entitlement to service connection for a genitourinary disability and a right hip disability, and for increased ratings for disabilities of the right thumb, lumbosacral spine, and bilateral knees were remanded by the Board for additional development.  

The Veteran appealed the November 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the portion of the Board decision that denied service connection for a right shoulder disability on the basis that the Board's decision did not contain adequate reasons and bases and contained clearly erroneous findings.  The Court set aside the portion of the November 2012 Board decision that denied service connection for a right shoulder disability and remanded the issue to the Board for further adjudication.  The Court indicated that the Veteran did not challenge the Board's disposition of the claim for service connection for a left shoulder disability.  

The Board notes that the issues of entitlement to service connection for a genitourinary disability and a right hip disability, and for increased ratings for disabilities of the right thumb, lumbosacral spine, and bilateral knees have not been recertified to the Board for appellate review and will not be addressed at this time.  However, it remains incumbent upon the Agency of Original Jurisdiction (AOJ) to complete the development ordered in the November 2012 Board remand.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a March 2014 Memorandum Decision, the Court vacated the portion of the Board decision that denied service connection for a right shoulder disability on the basis that the Board's decision did not contain adequate reasons and bases and the Board decision contained a clearly erroneous finding.    

The Court indicated that the Board's finding that the February 2010 VA examination was adequate was clearly erroneous.  The Court concluded that the February 2010 VA examination findings and medical opinion were inadequate because the examiner did not specifically address whether the Veteran's in-service diagnosis of deltoid tendinitis was causally related to his current tendinitis and degenerative arthritis; the examiner did not address the interpreting radiologist's notation in the February 2010 x-ray report that the supraspinatus calcific tendinitis could be due to trauma; and the examiner did not explain whether the x-ray findings were related to the Veteran's in-service diagnosis or complaints of deltoid pain.  

The Court also found that the Board's statement of reasons and bases contained additional deficiencies because the Board found that the first evidence of a current right shoulder disability did not appear until June 2009 but there is evidence from a health care provider showing that the Veteran had neck and shoulder pain in January 1999.  The Court indicated that the Board did not acknowledge that on the September 1983 separation examination, the Veteran reported that he did not know if he had arthritis, rheumatism, or bursitis.  The Court also found that the Board erred in failing to adequately explain why the Veteran's decision not to file a claim for service connection for a shoulder disability in 2007 when he was filing a claim for service connection for other disabilities constituted pertinent evidence against the claim.  

The Board finds that VA should afford the Veteran another VA examination to determine whether the Veteran's current tendinitis is related to injury or event in service.  

It is also noted that in November 2012, the Board remanded the issues of entitlement to service connection for a genitourinary disability and for a right hip disability, and for increased ratings for disabilities of the right thumb, lumbosacral spine, and bilateral knees for additional development.  To date, it is unclear that the requested development has occurred.  As such, on remand, it should be ensured that the development ordered in the Board's November 2012 remand has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the development ordered in the Board's November 2012 remand has been completed.  

2.  To this end, it is noted that the November 2012 Board remand failed to specifically direct any develop with regard to the claim for service connection for a right hip disability, on review, this issue requires the issuance of a statement of the case. 

3.  Schedule the Veteran for a VA examination in order to determine to determine nature and etiology of his current right shoulder disability.  After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should answer the following questions:  

a)  Is it at least as likely as not (50 percent or greater probability) that any current right shoulder disability to include tendinitis and degenerative arthritis either began during or was otherwise caused by the Veteran's military service, to include as a result of any injury or event therein? 

b)  Is it at least as likely as not that the Veteran's in-service diagnosis of deltoid tendinitis represented the onset of his current diagnosis of tendinitis and degenerative arthritis? 

In answering these questions, the examiner should specifically consider and address the relevance, if any, of the following evidence: 

i) the interpreting radiologist's notation in the February 2010 x-ray report that the supraspinatus calcific tendinitis could be due to trauma.  

ii) at his hearing before the Board in February 2011, the Veteran testified that he began experiencing shoulder problems in approximately 1976 while serving aboard the U.S.S. Juno.  He denied experiencing any shoulder problems prior to service and he stated that since leaving service in 1984, his shoulder problems had persisted.

iii) service treatment records confirm that in June 1976, the Veteran sought treatment for shoulder pain concentrated in his deltoids.  On physical evaluation, his shoulders were without heat, swelling, or muscle spasm.  Range of motion was full, but with pain reported on extension and abduction.  The impression was muscle spasm, improving, and deltoid tendonitis.  He was given medication.  Later that same month, the Veteran sought treatment for left shoulder pain of a month's duration, with an increase in pain in the past two days.  He denied any specific injury to his shoulder.  Muscle sprain was diagnosed, and he was given whirlpool treatment and medication for his pain.  He also sought treatment at the same time for right shoulder pain, with onset two to three days earlier.  The diagnosis was muscle spasm, and he was given medication.  The Veteran did not seek further in-service treatment for a disability of either shoulder.  A July 1984 service separation examination was negative for any abnormality of either shoulder, and the Veteran did not report a shoulder disability at that time but he did indicate that he did not know if he had arthritis, rheumatism, or bursitis.    

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should explain why in the examination report.

4.  After completing all indicated development, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



